Matter of Strenkoski v Ramos (2017 NY Slip Op 06328)





Matter of Strenkoski v Ramos


2017 NY Slip Op 06328


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND SCUDDER, JJ.


933 CAE 17-01474

[*1]IN THE MATTER OF KAREN STRENKOSKI, PETITIONER-APPELLANT,
vJOSHUA I. RAMOS, JENNIFER FRONCZAK AND LORA ALLEN, COMMISSIONERS CONSTITUTING NIAGARA COUNTY BOARD OF ELECTIONS, RESPONDENTS-RESPONDENTS.


VINCENT M. SANDONATO, NIAGARA FALLS, FOR PETITIONER-APPELLANT.
JOSHUA I. RAMOS, NIAGARA FALLS, RESPONDENT-RESPONDENT PRO SE.

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered August 10, 2017 in a proceeding pursuant to Election Law article 16. The order, insofar as appealed from, denied those parts of the petition seeking to invalidate the designating petitions of respondent Joshua I. Ramos for the office of Wheatfield Town Justice on the Republican, Democratic, and Independence Party ballots. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see  22 NYCRR 1000.3 [b]; 1000.4 [a] [1]).
Entered: August 23, 2017
Frances E. Cafarell
Clerk of the Court